DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status 
Applicant’s AFCP 2.0 response to final rejection dated January 19, 2021 is acknowledged.  Claims 1-16 are pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chris Boehm on January 21, 2020.
The application has been amended as follows
Claim 1, line 11, change “filing” to “filling”
Claims 2, 3, 5, 7 and 8, change semi-colons to commas.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: the closet prior art to the instantly claimed component is Bauer et al. (“Production and Application of Metal Foams in Casting Technology”), hereinafter Bauer, previously of record from the Non-final rejection dated  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (In re Thorpe, 227 USPQ 964,966).
Bauer does not teach or suggest (alone or in combination with the prior art) an inlet opening and an outlet opening formed in the external metallic shell; a fluid path extending from the inlet opening through the metallic foam core to the outlet opening and completely filling the metallic foam core … thermoplastic material completely filling the fluid path and extending from the inlet opening to the outlet opening, the thermoplastic material being injected into the metallic foam core through the external metallic shell … wherein the thermoplastic material remains within the metallic foam core after it has solidified
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s amendments to the specification and drawings, filed January 19, 2020, with respect to the drawing objections have been fully considered and are persuasive.  The drawing objections of October 16, 2020 has been withdrawn. 
 Applicant’s claim amendments to the thermoplastic material completely filling and remaining in the metallic foam core after it has solidified have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of October 16, 2020 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363.  The examiner can normally be reached on Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                       


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784